UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 25, 2012 Peoples Financial Services Corp. (Exact name of registrant as specified in its charter) Pennsylvania 0-23863 23-2391852 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 82 Franklin Avenue, Hallstead, PA (Address of principal executive offices) (Zip Code) (570) 879-2175 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Current Report on Form8-K Item 8.01 Other Events On May 25, 2012, Peoples Financial Services Corp. announced its decision to pursue deregistration of its common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and suspension of its reporting obligations under Section 15(d) of Exchange Act, as amended by Section 601 of the Jumpstart Our Business Startups Act of 2012. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a)Financial Statements of Businesses Acquired. None. (b)Pro Forma Financial Information. None. (c)Shell Company Transactions. Not applicable. (d)Exhibits. ExhibitNo. Description Press release dated May 25, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Peoples Financial Services Corp. (Registrant) Dated: May 25, 2012 /s/ Alan W. Dakey Alan W. Dakey President/CEO 3 Exhibit Index ExhibitNo. Description Press release dated May 25, 2012. 4
